Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 VANESSA GROSS,
                Plaint UT
                                                                 Civil Action No. 18-9802
        v.                                                              OPINION

 CITY OF JERSEY CITY. et al.,
                Defrndanrs.




John Michael Vazguez, U.S.D.J.


       This case involves alleged employment discrimination and related claims. Presently before

the Court is Defendants’ joint motion to dismiss Plaintiff’s first amended complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6).       D.E. 10.    Plaintiff Vanessa Gross (“Gross” or

“Plaintiff’) filed a brief in opposition (D.E. 13) to which Defendants replied (D.E. 14).’ The Court

reviewed the parties’ submissions and decided the motion without oral argument pursuant to Fed.

R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons set forth below, Defendants’ motion to

dismiss is GRANTED in part and DENIED in part.




  Defendants’ brief in support of their motion (D.E. 10-1) will be referred to as “Defs. Br.”;
Plaintiff’s opposition (D.E. 13) will be referred to as “PIE Opp.”; and Defendants’ reply (D.E. 14)
will be referred to as “Defs. Reply.”
       I.     FACTUAL2 AND PROCEDURAL BACKGROUND

       This case involves allegations that Plaintiff, a female firefighter with the Jersey City Fire

Department. was subjected to discriminatory comments and retaliation because of her gender,

military status, and her whistleblowing activities. First Am. Compl. (“FAC”)     ¶ 6,   15, 24-25, 33.

Specifically, Plaintiff, a member of the Arson Investigation Unit, maintains that Defendant Mark

A. Petrucelli, the Fire Captain of the unit and Plaintiffs superior officer, made three separate

discriminatory comments to Plaintiff that pertained to her gender and military status. After each

discriminatory comment, Plaintiff complained to Defendant Joseph Menendez, the Deputy Chief

of the Arson Investigation Unit. Following her complaints, Plaintiff alleges that Defendants have

retaliated against her in a number of ways including disciplining her, failing to accommodate her

military’ leave schedule, refusing her overtime pay and overtime opportunities, and temporarily

transferring Plaintiff out of the Arson Investigation Unit. See general/v FAC.

       Plaintiff initially filed suit the Superior Court of New Jersey, asserting the following claims

against all Defendants3: (1) violation of the New Jersey Conscientious Employee Protections Act,

(“CEPA”). N.J.S.A. 34:19-2(b); (2) sex and1or gender discrimination pursuant to the New Jersey

Law Against Discrimination (“LAD”), NJ.S.A. 10:5-5(e); (3) military’ status discrimination

pursuant to the Uniformed Set-vices Employment and Reemployment Rights Act (“USERRA”)

and/or the LAD; (4) hostile work environment in violation of the LAD; and (5) aiding and abetting



2 The factual background is taken from Plaintiffs First Amended Complaint (RE. 3). When
reviewing a motion to dismiss, a court accepts as true all well-pleaded facts in the Complaint.
Fouleri’. UPMCShadvside, 578 F.3d 203, 210 (3d Cir. 2009).

 Defendants include the City of Jersey City (“Jersey City” or the “City); the Jersey City Division
of Fire, Department of Public Safety; Menendez; Petrucelli; Steven J. McGill, the Chief of the Fire
Department; James Shea, the Director of Public Safety; Gerome Cala, the Deputy Director of the
Department of Fire and Emergency Services; and Mark Bunbury. the Director of Human
Resources for Jersey City. FAC ?1 3-Il.
                                                  7
illegal discrimination. Defendants removed the matter to this Court on May 30, 2018, asserting

federal question jurisdiction based on the USERRA claim.              Notice of Removal    ¶   2, DR I.

Defendants filed the instant motion to dismiss on July 12, 2018. D.E. 10.

        II.       STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be grantcd[.]” For a complaint to survive dismissal under

Rule I 2(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft   i   Jqba/. 556 U.S. 662, 678 (2009) (quoting Be//At!. Corp. v. Two,nbh, 550 U.S. SM,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ii Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Conne/lv        i’.   Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler i’. UPMCShadvskle, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, are not entitled to a presumption of

truth. Bunch     i’.   Mi/berg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fon/er, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.1’ Turner i. JR Morgan Chase & C’o., No. 14-7 148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).




                                                         3
         III.    ANALYSIS

                 A. ENTITIES SUBJECT TO SUIT

         In addition to asserting claims against a number of individuals, Plaintiff brings claims

against Jersey City as well as the Division of Fire and the Department of Public Safety. FAC ¶J

3-4, II. The Division of Fire (which is apparently part of the Department of Public Safety) and

the Department of Public Safety (standing alone) are administrative arms of the City and are not

separate entities.   As a result, the Division of Fire and the Department of Public Safety are

dismissed as Defendants in this matter.4 See, e.g., &reater v. Cliv of Camden Fire Dept., 567 F.

Supp. 2d 667, 674 n.5 (D.N.J. 2008) (explaining that fire departments “cannot be sued in

conjunction with municipalities, because   []   the department is merely an administrative arm of the

local municipality”).

                 B. USERRA CLAIM (Count Three)

         Defendants argue that Plaintiffs USERRA claim must fail because she does not plead that

she suffered an adverse employment decision as a result of her military status. Defs. Br. at 24.

Plaintiff argues that her military status was a substantial and motivating reason for the retaliatory

and discriminatory behavior, which resulted in adverse employment decisions. Plf. Opp. at 22-27.

         The USERRA prohibits discrimination in employment on the basis of military service. 38

U.S.C.   §   4311. Section 43 11(a) provides that “[a] person who is a member of,      ...   or has an

obligation to perform service in a uniformed service shall not be denied initial employment.

reemployment, retention in employment, promotion, or any benefit of employment by an employer




  In her opposition brief. Plaintiff concedes that the Division of Fire and the Department of Public
Safety are not separate entities, therefore, cannot be sued in conjunction with the City. PIE Opp.
at 34-35.
                                                    4
on the basis of that membership.    .   .   or obligation.” 38 U.S.C.   § 4311(a).   Further, the act pro’ides

that an employer

                  shall be considered to have engaged in actions prohibited under
                  subsection (a), if the person’s membership.   . or obligation for
                                                                        .



                  service in the uniformed services is a motivating factor in the
                  employer’s action, unless the employer can prove that the action
                  would have been taken in the absence of such membership.       or     .   .   .



                  obligation fix service.

38 U.S.C.   §   431 l(e)(l).

       Courts apply the following “two-step burden shifting framework adapted from NLRB v.

Transportation Management Corp.” when assessing a USERRA discrimination claim:

                  [A]n employee making a USERRA claim of discrimination [
                  bear[s] the initial burden of showing by a preponderance of the
                  evidence that the employee’s military’ service was “a substantial or
                  motivating factor” in the adverse employment action. If this
                  requirement is met, the employer then has the opportunity to come
                  forward with evidence to show, by a preponderance ofthe evidence,
                  that the employer would have taken the adverse action anyway. for
                  a valid reason.

Qinvll v. DeL River Port Auth.. 843 F.3d 129, 131 (3d Cir. 2016) (quoting Sheehan                   i   Dept. of

iVan’, 240 F.3d 1009, 1013 (Fed. Cir. 200? )). Military status is a motivating factor if the defendant

“relied on, took into account, considered, or conditioned its decision on that consideration.”

Murphy v. Rat/nor ToIL’nship, 542 F. App’x 173, 177 (3d Cir. 2013).                    Moreover, an adverse

employment action under the USERRA is something that is “serious and tangible enough to alter

an employee’s compensation, terms, conditions, or privileges of employment.”                        (‘anew    i’.



Barnabas Health Svs.. 718 F. App’x 168, 169 (3d Cir. 2018) (quoting Robinson v. City of’

Pittsburgh. 120 F.3d 1286, 1300 (3d Cir. 1997)).

        Among other things. Plaintiff alleges that she was disciplined because she missed a training

due to her military obligations (FAC ¶ 68). charged compensatory time for military’ leave (Id. ¶



                                                        5
73), and was temporarily removed from the Arson investigation Unit when she missed a class as

a result of her military commitments5 uL ¶ 73). If true, these are adverse employment actions

because       they alter Plaintiff’s   compensation,   terms, and privileges of employment. Sec (‘uncle.

718 F. App’x at 169. Moreover. Plaintiff alleges that they occurred in response to her military

obligations. Sec e.g., Id. ¶ 65 As a result. Plaintiff sufficiently pleads a USERRA claim.

             The USERRA, however, only applies to employers “or those individuals who have the

power to hire or fire the employee.” Con/son                 Town ofKeamnv. No. 07-5893. 2010 WL 331347.

at *7 (D.N.J. Jan. 19. 2010) (quoting Brooks           1’.   Fiore. No. 00-803. 2001 WL 1218448, at *9 n.3

(D.      Dcl.      Oct.    II.    2001 ));    see   also         3$   U.S.C.   §   4303(4)(A}(i)   (defining

employer as “a person, institution, organization, or other entity to whom the employer has

delegated the performance of employment-related responsibilities”). As pled, Plaintiff does not

establish that any of the individual Defendants had the ability to hire or fire her. As a result,

Plaintiff’s USERRA claim is dismissed as to the individual Defendants.6

                    C. NEW JERSEY LAW AGAINST DISCRIMATION CLAIMS

             The LAD prohibits unlawful employment practices and discrimination by an employer.

Tarr   i’.   Ciusu/li. 181 N.J. 70, 83 (N.J. 2004). An employer “includes one or more individuals,



  While not explicitly stated, there are sufficient allegations in the FAC for the Court to infer that
Plaintiff’s transfer out of the Arson Investigation Unit was an adverse employment act. The
Court’s assumption is based on allegations that Plaintiffjoined the Arson Investigation Unit after
she completed additional training following her general “firefighter programs.” FAC ¶ 16-20.

6
  In Count Five, Plaintiff appears to assert aiding and abetting claims against the Individual
Defendants pursuant to the USERRA. FAC ¶ 101. Plaintiff provides no legal support for this
theory and the Court is not aware of any. See Lopez-Arenas v. Zisa, No. 10-2668, 2012 WL
933251, at *10 (D.NJ. Mar. 19, 2012) (“LAD provides essentially the same remedies as those
available under USERRA; however, LAD holds individuals liable for their actions in aiding and
abetting violations of an individual’s rights rather than simply imputing general liability to the
employer for the employees’ acts.”). Therefore, to the extent Plaintiffs aiding and abetting claims
are premised on a USERRA violation, they are dismissed.
                                                             6
partnerships. associations, organizations, labor organizations, corporations, legal representatives,

trustees in bankruptcy, receivers, and fiduciaries.” N.J.S.A. 10:5-5(a). (e). The definition of

employer does not include an individual supervisor. Tarr, 181 N.J. at 83. Here, Plaintiff explicitly

states that her employer is Jersey City. FAC ¶49. PlaintifTdoes not plead that any of the Individual

Defendants are her employer as defined by the LAD. As a result, Plaintiffs LAD claims (Counts

Two, Three, and Four) are dismissed as to the Individual Defendants.

               I.      Gender Discrimination (Count Two)

       Defendants argue that Plaintiffs gender discrimination LAD claim must be dismissed

because Plaintiff fails to plead that she suffered an adverse employment action due to her gender.

Defs. Br. at 16-i 7. The Court agrees. To state a LAD claim, a plaintiff must allege that she (1) is

a member of a designated protected class; (2) was qualified for and performing the essential

functions of the job; (3) suffered termination or adverse employment action; and (4) others not in

the protected class did not suffer similar adverse employment decisions. Victor v. State, 203 N.J.

383, 408 (2010). For purposes of the LAD, “an adverse employment action is one which is serious

and tangible enough to alter an employee’s compensation, terms, conditions, or privileges of

employment.” C’ardenas v. Massey, 269 F.3d 251,263 (3d Cir. 2001); sec also Marrero v. C’aniden

Cti Bd. of Social Sen’s.. 164 F. Supp. 2d 455. 473 (D.N.J. 2001) (stating that an adverse

employment action “must affect adversely the terms, conditions, or privileges of the plaintiff’s

employment or limit, segregate or classify the plaintiff in a way which would tend to deprive her

of employment opportunities or otherwise affect her status as an employee”). “Harassment alone

is not enough.” ban v County ofMiddlesex, 595 F. Supp. 2d 425, 470 (D.N.J. 2009).




                                                  7
       Here, Plaintiff alleges that because she is a woman, she has been subjected to

discriminatory statements7 (FAQ ¶ 50), has been denied training and shooting range practice

opportunities (Id.   ¶   53), cannot use the locker room (Ic!. ¶ 54). and that Defendants Nenendez,

Shea, McGill and/or Bunbury failed to investigate her complaints (Ii     ¶ 52).   Plaintift however,

fails to explain how these decisions have deprived her of employment opportunities or otherwise

adversely impacted her status as a firefighter. Consequently, Plaintiff fails to state a gender

discrimination claim under the LAD. Count Two is dismissed.

                2.         Military Service Discrimination (Count Three)

        In addition to a violation under the USERRA, Count Three is also pled as a violation of the

LAD. FAQ     ¶ 60.   Membership in the armed forces is a protected class under the LAD. NJ.S,A.

10:5-12(a). Plaintiff alleges that she was qualified for and was performing the job of an Arson

Investigator. FAQ ¶ 20. And as discussed with respect to Plaintiff’s USERRA claim, Plaintiff

adequately alleges that she suffered adverse employment action as a result of her military status.

Plaintiff also pleads that firefighters who were not in the military did not suffer similar adverse

employment actions. J. ¶: 40, 42. Therefore. Plaintiff states a LAD discrimination claim based

on her military status.




  Plaintiff alleges, among other things, that Petrucelli referred to her as a “baby back’ which is a
sexist, discriminatory and derogaton term ascribed to women who complain or cry a lot, or act
like a ‘pussy.”1 FAQ ¶ 24. Defendants repeatedly argue that “baby back” is not a gender related
term. See, e.g., Defs. Br. at 8-9. The Court is not familiar with this term vis-à-vis a derogatory
expression. But at the motion to dismiss stage, the Court must accept Plaintiffs well-pleaded facts
as true. As a result, the Court assumes at this stage that “baby back” is a gender-related derogatory
term. Plaintiff also alleges that Petrucelli told her that “females need to understand things are
different in the firehouse’ or words to that effect.” FAQ ¶ 26.
                                                    $
                         3.       Hostile Work Environment (Count Four)

          Plaintiff also asserts a hostile work environment claim under the LAD that is premised on

her gender and military status discrimination.                     To state a hostile work environment claim, a

plaintiff must allege that there was conduct that a reasonable person would consider “sufficiently

severe or pervasive to alter the conditions of employment and create an intimidating, hostile, or

offensive working environment.” Schknv                      i   Marina Dist. Dcv Co., LLC, 442 N.J. Super. 346,

368 (App. Div. 2015) (quoting Lehniann                1’.   Toys R’ Us, Inc., 132 N.J. 587, 603-04 (1993)). A

plaintiff must also allege that the conduct would not have occurred but for her protected status. Id.

When assessing the sufficiency of a hostile work environment claim. “[c]ourts must consider the

frequency or severity of the conduct, whether the conduct was physically threatening or

humiliating, or merely an offensive utterance and whether the conduct unreasonably interfered

with plaintiffs work performance.” Rich v, State. 294 F. Supp. 3d 266,281 (D.N.J. 2018) (quoting

Jackson    i’.   Gannett Co., No. 08-6403, 2011 WL 3362154, at *5 (D.N.J. Aug. 3. 2011)). Thus,

severe or pervasive conduct may be established through “numerous incidents that, if considered

individually, would be insufficiently severe to state a claim, but considered together are

sufficiently pervasive to make the work environment intimidating or hostile.” Lehmann, 132 N.J.

at 607.     However, “the LAD is not intended to be a general civility code for conduct in the

workplace.       .   .   .   Thus simple teasing, ofifiand comments, and isolated incidents (unless extremely

serious) will not amount to discriminatory changes in the terms and conditions of employment.”

Mandel i’. UBS/Painewebber, Inc., 373 N.J. Super. 55, 73 (App. Div. 2004) (quoting Heitzrnan v

Monmozith County, 321 N.J. Super. 133. 147 (App. Div. 1999) (internal quotations omitted).

          Plaintiffs gender discrimination hostile work environment claim is premised on the

following: (I) Petwcelli referring to her as a “baby back”; (2) Petwcelli’s statement that “females



                                                                  9
need to understand things are different in the firehouse” or words to that effect; (3) the inability to

attend training programs and/or practice at the range; and (4) denied access to the locker room.

FAC ¶} 51-54. As discussed, giving Plaintiff the benefit of the doubt, the Court views “baby back”

as a derogatory term. As for Petrucelli’s second statement, it is reasonable to infer that this was

also a negative remark based on gender. Plaintiffs remaining allegations, however, are not pled

with specificity. There are no facts in the FAC explaining when or how many times Plaintiff was

denied access to the shooting range or trainings, or who made the decision as to the denials.

Moreover, although Plaintiff pleads that she could not use a locker room, she also states that she

was given access to an area designated for male and female firefighters. The FAC fails at a

fundamental level to explain which locker room she was denied access to or how this alleged

deprivation was discriminatory. Moreover, the FAC does not explain when this occurred. Thus,

Plaintiffs hostile work environment claim is essentially based on Petnicelli’s two statements. But

these statements are not enough to state a hostile work environment claim because the alleged

conduct is neither severe nor pervasive. See Cones v. Univ. of Med. & Denlistiy of N.J., 391 F.

Supp. 2d 298, 308 (D.N.J. 2005) (explaining that incidents are pervasive “if they occur in concert

or with regularity”); Lehman, 132 N.J. at 606-07 (stating that “it will be a rare and extreme case in

which a single incident will be so severe that it would from the perspective of a reasonable woman,

make the working environment hostile”).

           This is also the case for Plaintiffs military status hostile work environment claim. Plaintiff

alleges that because of her military status she was disciplined for missing training because of her

military obligations (FAC ¶i 82-84), required to take compensatory time for any military leave

(Id.   ¶ 85), that Petrucelli made a derogatory comment that she was “lucky” to have unlimited leave
(Id.   ¶   51, 65), that new regulations regarding notice of leave were implemented (Id.      ¶ 35),   that



                                                     10
she was denied access to trainings (id.         1ff! 53-54, 65), and was temporarily removed from the Arson
Investigation Unit (Id.   ¶ 35).   As for Petrueelli’s comment, Plaintiff states in a conclusory manner

that this statement amounted to discrimination. FAC               J   75. But without more facts or context as

to the statement, the Court cannot reasonably infer that Petmcelli’s statement was made in a

derogatory fashion. It is equally possible that such a statement was, as it states, an opinion that

Plaintiff was fortunate to have more flexible leave. As for the remainder of Plaintiffs allegations

regarding military-status discrimination, they do not amount of severe or pervasive conduct.

        Accordingly, Plaintiffs hostile work environment claim is dismissed.

               4.         Aiding and Abetting (Count Five)

        Plaintiff alleges that all of the Individual Defendants are liable for aiding and abetting

Jersey City’s violations of the LAD. FAC              ¶   102. With respect to the LAD, “individual liability

of a supervisor for acts of discrimination or for creating or maintaining a hostile environment can

only arise through the aiding and abetting mechanism.” Cicchetti v. Morris Cty. Sheriffs Office,

194 N.J. 563, 594 (2008).          Pursuant to N.J.S.A. 10:5-12(e), it is unlawful “[for any person,

whether an employer or employee.        .   .   to aid, abet, incite, compel or coerce any of the acts forbidden

under [the LAD].” To conclude that an individual person is liable under an aiding and abetting

theory there must be “active and purposeftul conduct.” Tarr. 181 N..J. at 83. Specifically,

        a plaintiff must show that (I) the party whom the defendant aids must perform a
        wrongful act that causes an injury; (2) the defendant must be generally aware of his
        role as part of an overall illegal or tortious activity at the time that he provides the
        assistance; and (3) the defendant must knowingly and substantially assist the
        principal violation.

Id. at 84 (quoting Hurlev v. AtL Cliv Police Dept. 174 F.3d 95. 127 (3d Cir. 1999)) (internal

quotations marks and brackets omitted).




                                                            II
       Plaintiff asserts claims against Shea, the Director of Public Safety: Cala, the Deputy

Director of the Department of Fire and Emergency Services: and Bunbury, the Director of Human

Resources for Jersey City. FAC ¶$} 8-10. Defendants contend that the allegations against these

Defendants are conclusorv. and that Plaintiff fails to allege that they were involved in the

discriminatory conduct or were even aware that it occurred. As a result, Defendants seek to dismiss

the claims against these Defendants as impermissible group pleading. Defs. Br. at 29-30. Plaintiff

counters that these Defendants had “the authority to control the Plaintiffs work place and thus

participate[dj   .   .   .   in the decisions to retaliate against Plaintiff” PIE Opp. at 34. Given the

allegations in the FAQ, Plaintiff fails to state an aiding and abetting claim against these Defendants.

Outside of conclusory allegations, Plaintiff does not sufficiently allege that these Defendants were

aware of the alleged wrongful conduct. Accordingly, Plaintiff’s aiding and abetting claim is

dismissed as to Shea, Cala, and Bunbury.

        Defendants also seek to dismiss the aiding and abetting claim with respect to gender-based

discrimination as to McGill (Defs. Br. at 30) and the gender discrimination hostile workplace claim

as to Menendez (Del’s. Br. at 25). The Court agrees, although for a reason other than as argued by

Defendants. “[AJn individual employee can not be found liable for discrimination under NJ LAD

unless the employer is first found liable.” Hanani v. New Jersey. No. 03-3111, 2005 WL 1308231,

at * 16 (D.N.J. May31, 2005) (citing Fail/a v. City of Passaic, 146 F.3d 149, 158 (3d Cir. 1998)).

Because Plaintiffs gender-based LAD claims are dismissed, Plaintiffs gender-based aiding and

abetting claims must also be dismissed.

        Finally, Defendants argue that the military-based aiding and abetting claim should be

dismissed as to Petrucelli because none of the military status allegations involve him. Defs. Br. at

22. The Court awees. As noted, the Court finds that Plaintiff has not plausibly set forth a hostile



                                                        12
work environment claim vis-ü-vis her military status.   As a result, the aiding and abetting claim

also fails.

         However. Plaintiffs aiding and abetting claim survives as to Petmcelli. Menendez and

McGill for conduct that pertains to military-status discrimination (other than the hostile work

environment) under the LAD.

                0. CEPA CLALNI (Count One)

         CEPA, N.J.S.A. 34:19-1, et seq., pennits a whistleblowing employee to bring suit against

an employer5 that retaliated against her through an adverse employment action. Winters       1’.   N.

Hudson Reg’l Fire & Rescue, 212 N.J. 67, 89 (2012). “[T]he framework for proving a CEPA

claim follows that of a LAD claim.” Ivan, 595 F. Supp. 2d at 466.      Thus, the employee carries

the initial burden of establishing apr/ma facie case of retaliation. To establish aprimafacie case

under CEPA. a plaintiff must show that (1) she reasonably believed that her employer’s conduct

was violating a law, rule, or regulation promulgated pursuant to law, or a clear mandate of public

policy; (2) she performed a “whisdeblowing” activity; (3) an adverse employment action was taken

against her; and (4) there is a causal connection between the whistleblowing activity and the

adverse employment action. Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003).

         In seeking dismissal of the CEPA claim, Defendants first argue that Plaintiff fails to

demonstrate an objectively reasonable belief that a violation occurred. Defs. Br. at 8. A plaintiff

does not need to show that her employer actually violated a law or a clear mandate of public policy

to state a CEPA claim. Dzuvnar, 177 N.J. at 462. Rather, an employee must “show that his belief



 An employer under CEPA includes “any individual, partnership, association, corporation or any
person acting directly or indirectly on behalf of or in the interest of an employer with the
employer’s consent.” N.J.S.A. 34:19-2(a); see also hwz, 595 F. Supp. 2d at 478. As a result,
unlike USERRA, the Individual Defendants can be directly liable for the alleged discriminatory
conduct.
                                                13
that illegal conduct was occurring had an objectively reasonable basis in fact    in other words that,

given the circumstantial evidence, a reasonable lay person would conclude that illegal activity was

going on.” Young i’. Schering Corp., 275 N.J. Super. 221, 233 (App. Div. 1994) (quoting Lirrman

v. Firestone Tire & Rubber Co.. 709 F. Supp. 461, 470 (S.D.N.Y. 1989)). But if the employee’s

“belief, however sincere, was objectively unreasonable, his actions are not protected activity and

his CEPA claim must fail.” Blackburn v. United Parcel Sen., Inc., 3 F. Supp. 2d 504, 515 (D.N.J.

1998).

         Here, Plaintiffs CEPA claim is premised on two alleged violations of law.            Plaintiff

contends that she suffered from retaliation after reporting Petmcelli’s gender-based discrimination

comments to Menendez that purportedly violated the LAD. FAC ¶IJ 24-31. Plaintiff also maintains

that she suffered from retaliation after reporting Petrucelli’s military-status based comments to

Menendez in violation of the USERRA and the LAD. Id. ¶1J 33-35. As for Plaintiffs complaints

regarding Petmcelli’s gender-based comments, while they are not sufficient as pled to support a

hostile work environment claim, they- are sufficient to establish an objectively reasonable belief

that a violation had occurred. This is not the case for Plaintiffs CEPA claim to the extent it is

premised on Petrueelli’s statement that she was lucky to have unlimited leave. As discussed,

Plaintiffs statement that this comment was derogatory is conclusory; it is equally possible to

interpret the remark in a non-discriminatory manner. Accordingly, it is objectively unreasonably

to assume there was LAD or USERRA violation solely based on this single comment. Therefore,

Plaintiffs CEPA claim is dismissed to the extent that it is premised on her complaints about

Petrucelli’s military status comments.

         Defendants also reason that Plaintiffs CEPA claim must be dismissed because Plaintiff

does not plead that she was subject to retaliatory action as a result of her whistleblowing activities.



                                                  14
“Retaliatory action” under CEPA is defined as “the discharge, suspension or demotion of an

employee, or other adverse employment action taken against an employee in the tents and

conditions of employment.” N.J.S.A. 34:19-2(e). Employment actions that fall short of discharge,

suspension or demotion “may nonetheless be the equivalent of an adverse action.” Nardello v.

Township of Voorhees, 377 N.J. Super. 428, 433-34 (App. Div. 2005).               Moreover, adverse

employment action can include “many separate but relatively minor instances of behavior directed

against an employee that may not be actionable individually but that combine to make up a pattern

of retaliatory conduct.” Green v. Jersey City Bd. ofEduc., 177 N.J. 434,448 (2003). To determine

if there was retaliatory action, a court must consider “factors such as the employee’s loss of status,

a clouding of job responsibilities, diminution in authority, disadvantageous transfers or

assignments, and toleration of harassment by other employees.”     Mane/ni i’.   Township of Teaneck,

349 N.J. Super. 527, 564 (App. Div. 2002).

       Here, Plaintiff alleges that in retaliation for her whistleblowing activities, she was, among

other things, denied training opportunities, subject to discipline, her military leave was not granted

in a timely fashion, she was temporarily transferred out of the Arson Investigation Unit, her work

schedule changed, her gun was taken away and she was denied the opportunity to go to the gun

range, and that she was not paid overtime. FAQ 1’ 31-32. When viewed together, these acts

sufficiently allege improper retaliatory conduct. Moreover, the Court has already concluded that

Plaintiff sufficiently alleged adverse employment actions at the motion to dismiss stage by

pleading that she was denied of overtime and transferred out of the Arson Investigation Unit.

        Next, Defendants argue that Plaintiff fails to allege that the retaliatory conduct was causally

connected to her whistleblowing activities. Defs. Br. at il-IS. To determine whether a causal

connection exists, a plaintiff must allege facts “such that the court can infer that if the employe(s



                                                  15
actions remain unexplained, it is more likely than not that such actions were based on

impermissible reasons.” Bow/es v Cm’ of Camden, 993 F. Supp. 255, 264-65 (D.N.J. 1993). A

causal connection “can be satisfied by inferences that the trier of fact may reasonably draw based

on circumstances surrounding the employment action,” which may include temporal proximity.

Maimonc v. Cm’ ofAtlantic CTh’. 188 N.J. 221, 287 (2006). Plaintiff alleges in the FAC that within

an approximately seven-month period she was forced to incur numerous retaliatory actions from

supervisors who were aware of her whistleblowing activities. These allegations are enough to

plead that a causal connection existed at the motion to dismiss stage. See, e.g.. Rickerson v.

Pinnacle Foods, Inc., No. 17-4469, 2017 WL 6034147, at *3 (D.N.J. Dec. 6, 2017) (concluding

that the plaintiff showed a sufficient causal connection where there was a two-month gap between

the plaintiffs complaint and firing).

       Finally, Defendants argue that the CEPA claim should be dismissed as to Shea, Cala,

Bunbury and McGill because Plaintiff fails to assert any CEPA-related allegations as to them.

Defs. Br. at 7-8. The Court agrees. Plaintiffs CEPA claim involves comments that Petnicelli

made to Plaintiff and that Plaintiff then reported to Menendez. Although Plaintiff alleges that she

endured a number of retaliatory actions because of her whistleblowing activities, Plaintiff does not

attribute any of the wrongful conduct to Shea, Cala. Bunbury or McGill in her CEPA claim. Thus,

as pled, no other Defendant appears to have been involved in any conduct that pertains to Plaintiff’s

whistleblowing activities. As a result, Count One is dismissed as to Shea. Cala. Bunbury and

McGill.

          IV.   CONCLUSION

          For the reasons stated above, Defendants’ motion to dismiss (D.E. 10) is GRANTED in

part and DENIED in part. The dismissal is without prejudice and Plaintiff is granted leave to



                                                 16
file an Amended Complaint. Plaintiff has thirty (30) days to file an Amended Complaint, if she

so chooses, consistent with this Opinion. If Plaintiff fails to file an Amended Complaint, the

dismissal will be with prejudice. An appropriate Order accompanies this Opinion.

Dated: May 15, 2019
                                            C\\JQ                   1
                                           John Michael Vazqu.D.J.




                                              17
